
	

114 HRES 204 IH: Expressing support for designation of May 13, 2015, as a national day of celebration of the diversity in the United States, known as Diversity Day in the Nation.
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 204
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Ms. Lofgren submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of May 13, 2015, as a national day of celebration of the
			 diversity in the United States, known as Diversity Day in the Nation.
	
	
 Whereas since its foundation, the United States has been a country of extraordinary ethnic, religious, and cultural diversity;
 Whereas the United States has historically served as a beacon of light and hope for persecuted populations and immigrants from around the world searching for a better life, and has welcomed the cultural contributions of these communities upon their arrival;
 Whereas while each successive wave of immigrants has over time contributed immensely to the United States identity, many immigrants have endured against opposition that attempted to restrict their presence and contributions;
 Whereas through the civil rights movement, women’s suffrage movement, the marriage equality movement, and countless other movements, the United States has continuously struggled and succeeded to achieve greater acceptance and awareness of the value of diversity;
 Whereas myriad cultures and communities have contributed to the fabric of society, and the diversity in the United States continues to grow, with substantial increases in Hispanic and Asian populations in the nascent years of the 21st century; and
 Whereas May 13, 2015, would be an appropriate date to designate as a national day of celebration of the diversity of culture in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of a national day of celebration for the diversity of the United States; and
 (2)encourages the people of the United States to promote cultural awareness, combat polarization and stereotypes, and improve community understanding and cooperation among people from different cultures.
			
